Name: Commission Regulation (EEC) No 2234/92 of 31 July 1992 laying down detailed rules for the application of the aid for the consumption of fresh milk products in Madeira
 Type: Regulation
 Subject Matter: economic policy;  consumption;  processed agricultural produce;  foodstuff;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31992R2234Commission Regulation (EEC) No 2234/92 of 31 July 1992 laying down detailed rules for the application of the aid for the consumption of fresh milk products in Madeira Official Journal L 218 , 01/08/1992 P. 0102 - 0104 Finnish special edition: Chapter 3 Volume 44 P. 0068 Swedish special edition: Chapter 3 Volume 44 P. 0068 COMMISSION REGULATION (EEC) No 2234/92 of 31 July 1992 laying down detailed rules for the application of the aid for the consumption of fresh milk products in MadeiraTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), and in particular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last ameneded by Regulation (EEC) No 2205/90 (3), and in particular Article 12 thereof, Whereas Article 15 (1) of the said Regulation provides for an aid to be granted for the human consumption of fresh cows' milk products produced in Madeira, within the limits of the consumption needs of the island; whereas the aid is to be paid to dairies; whereas payment of the aid is subject to the benefit therefrom being actually passed on to the consumer; Whereas certain detailed rules for the application of the measure in question should be laid down, including the quantity of milk products qualifying for the aid; Whereas the administrative authorities should be endowed with appropriate instruments for preventing the aid in question from being diverted from its objectives, which are regular disposal on the local market of locally produced fresh cows' milk products and the passing on of the benefit to the final consumer; Whereas control measures should be established by the national authorities to ensure that the aid scheme operates properly; whereas provision should be made for periodic reporting to the Commission; Whereas the arrangements established by Regulation (EEC) No 1600/92 entered into force on 1 July 1992; whereas the detailed rules for their application should take effect on the same date; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk Products, HAS ADOPTED THIS REGULATION: Article 1 1. The aid for the human consumption of fresh cows' milk products produced in Madeira provided for in Article 15 of Regulation (EEC) No 1600/92 shall be paid, subject to the limit of 7 000 tonnes of whole milk, for a period of 12 months. 2. The amount of the aid shall be ECU 7 per 100 kilograms of whole milk used in the production of the various products listed in the Annex hereto. It shall be converted into the national currency on the basis of the agricultural conversion rate applicable on the first day of the month in which the aid application is submitted. 3. For the purposes of this Regulation, 'whole milk' means the product which is obtained by milking one or more cows and whose composition has not been modified since milking. Article 2 1. The aid shall be granted upon written application by dairies which undertake to: (a) keep accounts showing, in particular, the quantities of each milk product and the quantities of milk used in those products; (b) submit to any control measure determined by the Member State concerned, in particular with regard to the verification of the accounts and control of the quality of the products in question. 2. Applications for payment of the aid must be made using a standard printed form as required by the competent authority of the Member State and contain at least the following particulars: - the quantities of milk used in each product by category of product, - the name and address of the dairy, - the amount of the corresponding aid. Article 3 1. Portugal shall take all appropriate measures, in particular with regard to control, to ensure that: (a) the aid is granted only for the milk products referred to in Article 1 intended for direct human consumption in Madeira; (b) benefit from the aid is passed on to the consumer by actual impact on the final retail price. 2. Portugal shall notify the Commission within three months of the entry into force of this Regulation of the measures referred to in paragraph 1. Article 4 1. The controls carried out pursuant to Article 2 (1) must be the subject of a report specifying: - the date of the control, - the place of the control, - the results obtained. 2. The competent authorities shall notify the Commission of cases of irregularities within four weeks. Article 5 Where the benefit of the aid is not passed on to the final consumer, the competent authorities in Portugal: - shall recove the aid in whole or in part, - may limit or suspend entitlement to the aid either temporarily or permanently, according to the seriousness of the failure to fulfil the obligations. Article 6 Portugal shall send to the Commission, not later than the last day of each month, the following particulars concerning the preceding month: - the quantities for which aid applications have been made, - the quantities for which aid has been approved. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9. ANNEX List of products eligible for the Community aid referred to in Article 15 (1) of Regulation (EEC) No 1600/92 1. Raw milk. 2. Whole milk, pasteurized. 3. Cream. 4. Whole-milk yogurt. 5. Fresh cheese with a fat content, by weight of dry matter, not exceeding 40 %.